Exhibit 10.1
 
THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT (this "Amendment"), dated as of May 27, 2011, amends and
modifies a certain Credit Agreement, dated as of August 31, 2006, as amended by
Amendments dated as of January 1, 2007 and November 30, 2007 (as so amended, the
"Credit Agreement"), by and among MARTEN TRANSPORT, LTD., a Delaware corporation
(the "Borrower"), the Banks named therein, and U.S. BANK NATIONAL ASSOCIATION,
as agent for the Banks (the "Agent").  Terms not otherwise expressly defined
herein shall have the meanings set forth in the Credit Agreement.


FOR VALUE RECEIVED, the Borrower, the Banks and the Agent agree as follows:


ARTICLE I - TERMINATION OF REVOLVING COMMITMENT
OF BANK OF AMERICA


1.1  Repayment of Bank of America and Termination of Revolving
Commitment.  Effective upon closing of this Amendment (the "Amendment Closing
Date"), the Revolving Commitment of Bank of America, N.A. ("Bank of America")
shall terminate and any participation interest of Bank of America in any Letters
of Credit or Swing Line Loans shall terminate.  The Agent shall make
arrangements to allocate any outstanding Revolving Loans held by Bank of America
to the other Banks, and on the Amendment Closing Date, shall transfer funds from
the making of Revolving Loans by such other Banks to Bank of America to the
extent necessary to repay all outstanding Revolving Loans held by Bank of
America and all accrued unpaid interest thereon.  The Borrower shall pay to Bank
of America on the Amendment Closing Date any accrued unpaid Revolving Commitment
Fees under Section 2.17 and any unpaid Letter of Credit Fees under Section 2.18.


1.2  Execution of Amendment.  Bank of America is executing this Amendment solely
and exclusively to agree to the terms of Section 1.1 hereof.  It is the intent
of all parties that Credit Agreement, as amended by Article II hereof, shall not
apply to Bank of America, and Bank of America shall not be a Bank under the
Credit Agreement as so amended.  For this reason, Exhibit A may not be provided
to Bank of America, and Bank of America takes no responsibility for the terms of
the Amendment set forth in Article II or any other terms or conditions of the
Credit Agreement, as so amended.  Article II hereof shall not apply to Bank of
America, and Bank of America shall be deemed not to be a "Bank" for purposes of
references thereto in Article II.


1.3  Confidentiality and Indemnification.   Bank of America agrees that Section
9.7 of the Credit Agreement, as in effect prior to this Amendment, shall
continue to apply to Bank of America, as if Bank of America remained a Bank
under the Credit Agreement.  The Borrower agrees that Section 9.12 shall
continue to apply to Bank of America, as if Bank of America remained a Bank
under the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE II - AMENDMENTS TO THE CREDIT AGREEMENT;
REPRESENTATIONS AND WARRANTIES


2.1  Amendment.  The Borrower, the Banks (which shall not include Bank of
America for purposes of this Article or the following Articles) and the Agent
agree that effective as provided below, the text of the Credit Agreement is
amended as set forth in Exhibit A hereof.  The Credit Agreement, after giving
effect to such Amendment, is called the "Amended Credit Agreement".


2.2  Representations and Warranties.  To induce the Banks and the Agent to enter
into this Amendment and to make and maintain the Revolving Loans and Letters of
Credit under the Credit Agreement as amended hereby, the Borrower hereby
warrants and represents to the Banks and the Agent that it is duly authorized to
execute and deliver this Amendment, and to perform its obligations under the
Amended Credit Agreement, and that this Amendment constitutes the legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to limitations as to enforceability which might result from
bankruptcy, insolvency, moratorium and other similar laws affecting creditors'
rights generally and subject to equitable principles


ARTICLE III - CONDITIONS PRECEDENT


This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:


3.1  Warranties.  Before and after giving effect to this Amendment, the
representations and warranties in Article 4 of the Amended Credit Agreement
shall be true and correct as though made on the date hereof, except for changes
that are permitted by the terms of the Credit Agreement, as amended hereby and
except to the extent such representations and warranties expressly refer to an
earlier date.


3.2  Defaults.  Before and after giving effect to this Amendment, no Default and
no Event of Default shall have occurred and be continuing under the Amended
Credit Agreement.


3.3  Documents.  The Borrower shall have executed and delivered this Amendment
and the Guarantor Subsidiaries shall have executed and delivered the
Acknowledgement in the form attached hereto.  The Borrower shall have satisfied
any other requirements of Section 3.1 of the Amended Credit Agreement.


ARTICLE IV - GENERAL


4.1  Expenses.  The Borrower agrees to reimburse the Agent upon demand for all
reasonable expenses (including reasonable attorneys' fees and legal expenses)
incurred by the Agent in the preparation, negotiation and execution of this
Amendment and any other document required to be furnished herewith, and in
enforcing the obligations of the Borrower hereunder, and to pay and save the
Agent and the Banks harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of this
Amendment, which obligations of the Borrower shall survive any termination of
the Credit Agreement.
 
 
2

--------------------------------------------------------------------------------

 


4.2  Counterparts.  This Amendment may be executed in as many counterparts as
may be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.


4.3  Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.


4.4  Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Amendment shall
be a contract made under the laws of the State of Minnesota, which laws shall
govern all the rights and duties hereunder.    This Amendment shall be subject
to the Consent to Jurisdiction and Waiver of Jury Trial provisions of the Credit
Agreement.


4.5  Successors; Enforceability.  This Amendment shall be binding upon the
Borrower, the Banks and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Banks and the Agent and the
successors and assigns of the Banks and the Agent.  Except as hereby amended,
the Credit Agreement shall remain in full force and effect and is hereby
ratified and confirmed in all respects.




































(signature page follows)
 
 
3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
at Minneapolis, Minnesota by their respective officers thereunto duly authorized
as of the date first written above.




U.S. BANK NATIONAL ASSOCIATION, as
 Agent and as a Bank


By: /s/ Michael J. Reymann
Title: Senior Vice President




MARTEN TRANSPORT, LTD., as the Borrower



By: /s/ James J. Hinnendael
Title:  Chief Financial Officer


BANK OF AMERICA, N.A., as a Bank


By: /s/ Steven K. Kessler
Title: Senior Vice President
 
 
4

--------------------------------------------------------------------------------

 
 
GUARANTOR'S ACKNOWLEDGMENT


The undersigned (the "Guarantors") have each, by guaranties each dated as of
January 1, 2007 (the "Guaranties") guaranteed payment and performance of
obligations of MARTEN TRANSPORT, LTD. (the "Borrower") to the Banks and U.S.
Bank National Association, as Agent, under the Credit Agreement, dated as of
August 31, 2006, as amended by Amendments dated as of January 1, 2007 and
November 30, 2007 (the "Credit Agreement") among the Borrower, the Banks and the
Agent.  Each Guarantor acknowledges that such Guarantor has received a copy of
the proposed Third Amendment to the Credit Agreement, to be dated on or about
May 27, 2011 (the "Amendment").  Each Guarantor agrees and acknowledges that the
Amendment shall in no way impair or limit the right of the Bank under its
Guaranty, and confirms that by its Guaranty, such Guarantor continues to
guaranty payment and performance of the obligations of the Borrower to the Bank
specified in such Guaranty, including without limitation obligations under the
Credit Agreement as amended pursuant to the Amendment.  Each Guarantor hereby
confirms that its Guaranty remains in full force and effect, enforceable against
such Guarantor in accordance with its terms.


Dated as of May 27, 2011.


MARTEN TRANSPORT SERVICES, LTD.


By: /s/ James J. Hinnendael
Title:  Chief Financial Officer




MARTEN TRANSPORT LOGISTICS, LLC


By: /s/ James J. Hinnendael
Title:  Chief Financial Officer




MARTEN TRANSPORT HOLDINGS, LTD.


By: /s/ James J. Hinnendael
Title:  Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
to
Third Amendment
Marten Transport, Ltd.


The Borrower and U.S. Bank National Association, as Agent and as sole Bank,
agree that the Credit Agreement is amended as follows:


1.  Amendments to Definitions.  Section 1.1 is amended as follows:


(a)  The following definitions are amended to read as follows:


"'Agent’s Fee Letter':  That certain letter agreement, dated as of May 27, 2011
(as thereafter amended, modified, renewed or replaced from time to time) between
the Borrower and the Agent pertaining to certain fees and charges."


"'Applicable Commitment Fee Percentage; Applicable Margin': Subject to the last
sentence of this definition, with respect to the period beginning five calendar
days after the financial statements and Compliance Certificate required by
Sections 5.1(a), (c) and (d) are delivered with respect to any fiscal quarter
and ending on the day five calendar days after the date such financial
statements and Compliance Certificate for the next fiscal quarter are actually
delivered, the percentage specified below based on the Cash Flow Leverage Ratio
calculated as of the end of the fiscal quarter for which such statements were
delivered:
 

     
Applicable
   
Applicable Margin for
 
Cash Flow
   
Commitment
   
LIBOR
   
Prime Rate
 
Leverage Ratio:
   
Fee Percentage:
   
Advances*:
   
Advances:
                       
Greater than
                   
2.25 to 1.00:
      0.300 %     1.600 %     0.000 %                            
Equal to or less than
                         
2.25 to 1.00 but
                         
greater than
                         
1.75 to 1.00:
      0.250 %     1.400 %     -0.250 %                            
Equal to or less than
                         
1.75 to 1.00 but
                         
greater than
                         
1.25 to 1.00:
      0.200 %     1.200 %     -0.250 %                            
Equal to or less than
                         
1.25 to 1.00 but
                         
greater than
                         
0.75 to 1.00:
      0.150 %     1.000 %     -0.500 %                            
Equal to or less than
                         
0.75 to 1.00:
      0.100 %     0.800 %     -0.500 %


*Applicable Margin for Daily Floating LIBOR Advance is same as for LIBOR
Advances.
 
 
A-1

--------------------------------------------------------------------------------

 


The minus sign (-) preceding certain of the foregoing percentages is intended to
indicate a negative percentage.


During the period beginning on the date five days after the financial statements
and Compliance Certificate for a fiscal quarter are required to be delivered
pursuant to Sections 5.1(a), (c) and (d) but are not delivered and ending five
days after the date such financial statements are delivered, the Applicable
Commitment Fee Percentage and Applicable Margins shall be as specified for a
Cash Flow Leverage Ratio greater than 2.25."
 
"'Capitalized Lease Obligations': As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board), and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement No.
13)."
 
"'Daily Floating LIBOR':  LIBOR (Reserve Adjusted) determined on each Business
Day, based on the rates on Reuters Screen LIBOR01 Page on such Business Day
(without regard to the two-day forward delivery convention) for an Interest
Period of one month, which shall change on each Business Day and shall be
rounded up to the nearest one-sixteenth percent."
 
"'Guaranties':  Guaranties by the Guarantor Subsidiaries in the form provided by
the Agent with the First Amendment of this Agreement, and all further guaranties
delivered in accordance with Section 5.13 hereof, each as amended, modified or
replaced from time to time."


"'Guarantor Subsidiaries':  Marten Transport Services, Ltd., a Delaware
corporation, Marten Transport Logistics, LLC, a Delaware limited liability
company, Marten Transport Holdings, Ltd., a Delaware corporation and each other
Subsidiary of the Borrower that guaranties any material Indebtedness of the
Borrower, including any public debt securities issued by the Borrower, and each
successor thereof."


"'Letter of Credit Sublimit': $15,000,000.


"'LIBOR': The offered rate for deposits in United States Dollars for delivery of
such deposits on the first day of an Interest Period of a LIBOR Advance, for the
number of days comprised therein, quoted by the Agent from Reuters Screen
LIBOR01 Page as of approximately 11:00 a.m., London time, on the day that is two
Business Days preceding the first day of the Interest Period of such LIBOR
Advance, or the rate for such deposits determined by the Agent at such time
based on such other published service of general application as shall be
selected by the Agent for such purpose; provided, that in lieu of determining
the rate in the foregoing manner, the Agent may determine the rate based on
rates offered to the Agent for deposits in United States Dollars in the
interbank eurodollar market at such time for delivery on the first day of the
Interest Period for the number of days comprised therein."
 
 
A-2

--------------------------------------------------------------------------------

 


"'Regulatory Change': Any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
any Bank under any federal, state or foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof provided, however,
that for purposes of this Agreement the following shall be deemed to be
Regulatory Changes, regardless of the date enacted, adopted or issued: (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith, and (b) all requests,
rules, guidelines or directives promulgated by, or in accordance with the
directives of, the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities in connection
with such directives."
 
"'Termination Date': The earliest of (a) May 27, 2016, (b) the date on which the
Revolving Commitments are terminated pursuant to Section 7.2 hereof or (c) the
date on which the Revolving Commitment Amounts are reduced to zero pursuant to
Section 2.15 hereof."
 
(b)  The following definition is added:


"Borrowing Base Applicability Period":  Each period beginning at the end of the
next-following month after the Borrower's quarterly financial statements
demonstrate that the Borrower's Fixed Charge Coverage Ratio is less than 2.00 to
1.00, and ending at the end of the next-following month after the Borrower's
quarterly financial statements demonstrate that the Borrower's Fixed Charge
Coverage Ratio is equal to or greater than 2.00 to 1.00."


2.   Swing Line Loans.  Section 2.1(b) is amended by adding the following
sentences at the end of such Section:


"During such time as there shall only be one Bank or there is more than one Bank
and there is a Defaulting Bank, the Swing Line Bank shall not make Swing Line
Loans, and all Loans shall be borrowed as Revolving Loans.  If one or more other
Banks are added, the Swing Line Bank shall, by notice to the Borrower, make
Swing Line Loans available as promptly as practicable after addition of such
other Banks."


3.   Borrowing Base Applicability Period.  Section 2.8(a) is amended by adding,
at the beginning of the text of such Section, the phrase "During each Borrowing
Base Applicability Period  .  .  . ".


4.   Accordion Feature.  Section 2.29 is amended by deleting "$100,000,000" and
inserting "$75,000,000" in place thereof.


5.   Defaulting Banks.  At all times that there shall be two or more Banks,
Section 2.31 and related definitions, as set forth on Schedule 2 attached
hereto, is added to the Credit Agreement.


6.   Borrowing Base Certificate.  Section 5.1(d) is amended by adding, at the
beginning of the text of such Section, the phrase "During each Borrowing Base
Applicability Period  .  .  . ".


7.   Additional Guarantor Subsidiaries.  Section 5.13 is added, and shall read
as follows:


"Section 5.13  Additional Guarantor Subsidiaries.  If any Subsidiary becomes a
Guarantor Subsidiary at any time and has not executed and delivered a Guaranty,
the Borrower shall cause such Guarantor Subsidiary to execute and deliver a
Guaranty together with additional documentation pertaining to such Guaranty
(including approval resolutions) reasonably requested by the Agent."
 
8.   Fixed Charge Coverage Ratio.  Section 6.16 is amended by deleting "1.75 to
1.00" and inserting "1.50 to 1.00" in place thereof.
 
 
A-3

--------------------------------------------------------------------------------

 
 
9.   Cash Flow Leverage Ratio.  Section 6.17 is amended by deleting "2.50 to
1.00" and inserting "3.00 to 1.00" in place thereof.


10.  Compliance Certificate.  Exhibit C to the Credit Agreement is replaced by
Exhibit C attached hereto.


11.  Commitments and Percentages.   Schedule 1.1.2 is replaced by Schedule 1.1.2
attached hereto.


12.  Revolving Note.  The Borrower shall execute and deliver to the Bank a
replacement Revolving Note in the form provided by the Bank in connection with
this Amendment, which shall be the "Revolving Note" for purposes of all
references thereto in the Credit Agreement.
 
 
A-4

--------------------------------------------------------------------------------

 


Schedule 1.1.2


Commitments and Percentages

 

 Bank:    Revolving Commitment:    Revolving Percentage:            U.S. Bank   
 $50,000,000      100.000000000%

 
 
Schedule 1 to Exhibit A

--------------------------------------------------------------------------------

 
                                                                                                                                                                                               
Schedule 2
To Exhibit A, Third Amendment
Marten Transport, Ltd.


During such time as there shall be two or more Banks, the Credit Agreement is
further amended as follows:


1.  The following definitions are added to Section 1.1:


"Defaulting Bank":  Any Bank, as determined by the Agent, that has (a) failed to
fund any portion of its Revolving Loans or participations in Letters of Credit
or Swing Line Loans within one Business Day of the date such portion is required
in the determination of the Agent to be funded by it hereunder, (b) notified the
Borrower, the Agent, the Swing Line Bank or any Bank in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations (i) under this Agreement or (ii) under other agreements in
which it is obligated to extend credit unless, in the case of this clause (ii),
such obligation is the subject of a good faith dispute, (c) failed, within one
Business Day after request by the Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swing Line Loans,
(d) otherwise failed to pay over to the Agent or any other Bank any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Bank shall not become a Defaulting Bank solely as the result of (x) the
acquisition or maintenance of an ownership interest in such Bank or a Person
controlling such Bank or (y) the exercise of control over a Bank or a Person
controlling such Bank, in each case, by a governmental authority or an
instrumentality thereof.  Any determination by the Agent that a Bank is a
Defaulting Bank will be conclusive and binding absent manifest error, and such
Bank will be deemed to be a Defaulting Bank upon notification of such
determination by the Agent to the Borrower, the Swing Line Bank and the Banks.


"'Letter of Credit Obligations':  The aggregate amount of all possible drawings
under all Letters of Credit plus all amounts drawn under any Letter of Credit
and not reimbursed by the Borrower hereunder.


"'Pro Rata Share':  The proportion that the Revolving Commitment Amount of the
specified Bank or Banks bears to the aggregate Revolving Commitment Amount of
all Banks."


2.  The definition of "Required Banks" is amended to read as follows:


"'Required Banks':  At any time, Banks holding more than 50% of the aggregate
unpaid principal amount of the Revolving Loans or, if no Revolving Loans are at
the time outstanding hereunder, Banks holding more than 50% of the Aggregate
Revolving Commitment Amounts, provided, however, that at any time that there
shall only be two Banks, Required Banks shall mean both of such Banks, and
provided, further, that the Revolving Loans or Revolving Commitment Amounts of
any Defaulting Bank shall not be taken into account in determining the Required
Banks or for any vote, direction or request made by Required Banks."
 
 
Schedule 2, Page 1

--------------------------------------------------------------------------------

 
 
3.   Section 2.31 is added, and shall read as follows:


"Section 2.31  Defaulting Banks.  Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:


(a)  Revolving Commitment Fees shall cease to accrue on the unfunded portion of
the Revolving Commitment of such Defaulting Bank pursuant to Section 2.17;


(b)  if any Swing Line Loans shall be outstanding or any Letter of Credit
Obligations shall exist at the time a Bank becomes a Defaulting Bank then:


(i)  all or any part of the unfunded participations in and commitments with
respect to such Swing Line Loans or Letters of Credit shall be reallocated among
the non-Defaulting Banks in accordance with their respective Pro Rata Shares but
only to the extent (x) the sum of all non-Defaulting Banks' Revolving Loans and
participations in Swing Line Loans and Letter of Credit Obligations after such
reallocation does not exceed the total of all non-Defaulting Bank's Revolving
Commitments and (y) the conditions set forth in Article 3 are satisfied at such
time; provided, that the Letter of Credit Fees payable to the Banks shall be
determined taking into account such reallocation.


(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay the outstanding Swing Line Loans that were
not reallocated and (y) second, pay into the Holding Account an amount equal
to  such Defaulting Bank's Pro Rata Share of the Letter of Credit Obligations
that are not so reallocated;


(iii)  if any Defaulting Bank's Letter of Credit Exposure is not cash
collateralized pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of the Agent or any Bank hereunder, all Letter of Credit Fees
under Section 2.18 paid or payable to such Defaulting Bank shall be payable to
the Agent;


(c)  so long as any Bank is a Defaulting Bank, the Agent shall not be required
to issue or amend any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by cash collateral provided by the Borrower in
accordance with Section 2.31(b); and
 
 
Schedule 2, Page 2

--------------------------------------------------------------------------------

 


(d)  any amount payable to such Defaulting Bank hereunder and under the
Revolving Note of such Defaulting Bank (whether on account of principal,
interest, fees or otherwise and including any amount that would otherwise be
payable to such Defaulting Bank) shall, in lieu of being distributed to such
Defaulting Bank, be retained by the Agent in a segregated account and, subject
to any applicable requirements of law, be applied at such time or times as may
be determined by the Agent (i) first, to the payment of any amounts owing by
such Defaulting Bank to the Agent hereunder, (ii) second, to the payment of any
amounts owing by such Defaulting Bank to the Swing Line Bank hereunder, (iii)
third, to the funding of any Revolving Loan or the funding or cash
collateralization of any participating interest in any Swing Line Loan or Letter
of Credit in respect of which such Defaulting Bank has failed to fund its Pro
Rata Share thereof as required by this Agreement, as determined by the Agent,
(iv) fourth, if so determined by the Agent and the Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting Bank
under this Agreement, (v) fifth, to the payment of any amounts owing to the
Borrower or the Banks as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Bank against such Defaulting Bank
as a result of such Defaulting Bank's breach of its obligations under this
Agreement, and (vi) sixth, if so determined by the Agent, distributed to the
Banks other than the Defaulting Bank until the ratio of such other Bank's
Revolving Loans, Swing Line Exposure and Letter of Credit Exposure, to the
aggregate Revolving Loans, Swing Line Exposure and Letter of Credit Exposure
equals such ratio immediately prior to the Defaulting Bank's failure to fund any
portion of any Revolving Loans or participations in Letters of Credit or Swing
Line Loans and (vii) seventh, to such Defaulting Bank or as otherwise directed
by a court of competent jurisdiction.


(e)  In the event that the Agent, the Borrower and the Swing Line Bank each
agrees that a Defaulting Bank has adequately remedied all matters that caused
such Bank to be a Defaulting Bank, then the Swing Line Exposure and Letter of
Credit Exposure of the Banks shall be readjusted to reflect the inclusion of
such Bank's Revolving Commitment and on such date such Bank shall purchase at
par such of the Revolving Loans of the other Banks as the Agent shall determine
may be necessary in order for such Bank to hold the Revolving Loans in
accordance with its Pro Rata Share.


(f)  For purposes of this Section 2.31, (x) "Swing Line Exposure" shall mean,
with respect to any Bank at any time, such Bank's Pro Rata Share of the
aggregate principal amount of all Swing Line Loans outstanding at such time and
(y) "Letter of Credit Exposure" shall mean, with respect to any Bank at any
time, such Bank's Pro Rata Share of the Letter of Credit Obligations at such
time.


(g)  Nothing contained in the foregoing shall be deemed to constitute a waiver
by the Borrower of any of its rights or remedies (whether in equity or law)
against any Bank which fails to fund any of its Loans hereunder at the time or
in the amount required to be funded under the terms of this Agreement.
 
 
Schedule 2, Page 3

--------------------------------------------------------------------------------

 
 
Exhibit C
Form of Compliance Certificate


To:
The Agent and Banks party to the Credit

 
Agreement described herein



U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN  55402
Attention: Michael J. Reymann


Re: Compliance Certificate as of ______, 20__.


Ladies/Gentlemen:


Reference is made to that certain Credit Agreement, dated as of August 31, 2006
(as amended from time to time, the "Credit Agreement"), among MARTEN TRANSPORT,
LTD. (the "Borrower"), the Banks named therein and U.S. BANK NATIONAL
ASSOCIATION, as Agent (the "Agent").  Terms not otherwise expressly defined
herein shall have the meanings set forth in the Credit Agreement.  This letter
is intended to be a Compliance Certificate under the Credit Agreement.


As required pursuant to Section 5.1(c) of the Credit Agreement, the Borrower
hereby certifies that as of _____________, 20__ (the "Statement Date"), the
following is true, correct and accurate in all respects:


1.  The financial statements and internal financial analysis submitted herewith
are true, correct and complete.


2.  No Default and no Event of Default, has occurred and is continuing, except
as described on a separate attachment to this Certificate.  The exceptions
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking or
proposes to take with respect to such condition or event.


3.  Covenant compliance is demonstrated as follows:
 
 
 

--------------------------------------------------------------------------------

 




Section 6.16  Fixed Charge Coverage Ratio. (calculated for period of four
consecutive fiscal quarters ending on the Statement Date):
 
EBITDAR:
  $
 
   
minus Restricted Payments:
  $
 
   
minus 25% of Capital Expenditures (net
        of trade-ins):   $
 
 
 
minus tax expenses paid in cash:
  $
 
   

 

          Total:   $
 
 
 
to
       

 

         
Interest Expense:
  $
 
   
plus operating lease expense for
        transportation equipment:   $
 
 
 
plus 1/6 x Total Liabilities bearing interest:
  $
 
   

 

          Total:   $
 
 
 

 
Ratio:
 
____ to 1.00
   



Required: not less than 1.50 to 1.00.


Section 6.17  Cash Flow Leverage Ratio. (calculated for period of four
consecutive fiscal quarters ending on the Statement Date):
 

Capitalized Lease Obligations:   $      

 

plus  Total Liabilities bearing         interest (as of last day of period):    
$
 
   
plus stated amount of Letters of Credit
        (as of the last day of period):    $      
plus 6 x transportation equipment operating
 
 
 
  lease expense  $
 
   

 

Total:  
 
 
 
to
       

         
EBITDAR:
 
 
 
 

 
Ratio:
 
____ to 1.00
   

 
Required: not more than 3.00 to 1.00.
 
 
 

--------------------------------------------------------------------------------

 


EBITDAR is calculated as follows:


EBITDAR:

Consolidated Net Income:  $      

plus, to the extent deducted in determining
       

Consolidated Net Income:
       

income taxes:  $      

Interest Expense:      $      

transportation equipment operating
       

lease expense:    $      

depreciation:      $      

amortization:       $                 plus or minus other non-operating gains or
losses:   $       (not including gains or losses from the sale
of revenue-generating capital assets)                   Total:   $      



                                                                         

 

 
MARTEN TRANSPORT, LTD.
         
 
By:
/s/ James J. Hinnendael      
James J. Hinnendael
     
Title: Chief Financial Officer
         